Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Request for Corrections
The examiner acknowledges a request for corrections dated 2/17/2022. The Office Action included some mistakes regarding the amendment date and the claim listings in the action and on the form PTOL-37. Below the dates and claim listings have been corrected and reasons for allowance were for claims 8-10. The claims were correctly noted in the Issue Classification dated 1/18/2021 were correct.
Response to Amendment
The examiner acknowledges amendments dated 11/29/2021. With the amendments, claims 1-3 and 5-10 remain pending.  Claims 1 and 5-10 is amended. Claim 4 has been cancelled and incorporated into some of the other claims.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.  The IDS was entered in the fated Corrected Notice of Allowance dated 2/16/2022.  This further action will corrected the errored dates and claim listings.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a keyboard instrument, comprising: 
an upper case having an upper side installation part; a lower case having a lower side installation part at a position corresponding to the upper side installation part of the upper case; 

a fastening member fastening the upper side installation part and the lower side installation part together, 
wherein the insertion hole of the key-connecting part is positioned corresponding to the lower side installation part, and the upper case and the lower case are fixed to each other while the upper side installation part is positioned inside the insertion hole of the key-connecting part.
The reasons applied for the allowability of original claim 3, now incorporated into claim 1, now apply as the reason for allowance of claim 1. 
Claims 2, 3 and 5-7 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 8 is allowable for a keyboard instrument, comprising: 
a keyboard unit including a key-connecting part to which a plurality of keys are connected; and 
a case having a pedestal and a supporting part on the pedestal, the supporting part protruding from an upper surface of the pedestal, wherein the key-connecting part is directly mounted on an upper portion of the supporting part, wherein the keyboard unit includes a white key unit and a black key unit, the white key unit including a white key-connecting part to which a plurality of white keys are connected, the black key unit including a black key-connecting part to which a plurality of black keys are connected, the white key-connecting part and the black key-connecting part together constituting the key-connecting part of the keyboard unit, and wherein the white key-connecting part has a hook that engages a hooking part provided in the black-key connecting part.  
Claim 8 was considered allowable but objected in the Office Action dated 8/27/2021.  It now incorporates the subject matter on which it was originally dependent.  The reasons for 
Claim 9 is allowable for a keyboard instrument, comprising: 
a keyboard unit including a key-connecting part to which a plurality of keys are connected; 
a case having a pedestal and a supporting part on the pedestal, the supporting part protruding from an upper surface of the pedestal; and 
a stop rib on the pedestal, the stop rib receiving and stopping respective rear parts of the keys when the rear parts of the keys are pressed from above, wherein the key-connecting part is directly mounted on an upper portion of the supporting part.  
Claim 9 was considered allowable but objected in the Office Action dated 8/27/2021.  It now incorporates the subject matter on which it was originally dependent.  The reasons for allowability indicated in the Office Action dated 8/27/2021, now apply as the reasons for allowance.
Claim 10 is allowable for a method of making a keyboard instrument, comprising; 
placing a key-connecting part of a keyboard unit to which a plurality of keys are connected on a supporting part formed on a pedestal of a case such that a mating protrusion provided on a bottom surface of the key-connecting part mates with a mating recess provided in the supporting part; and 
fastening a fastening member to an installation part of the supporting part through an insertion hole provided in the key-connecting part so as to fix the key-connecting part to the supporting part, 
wherein the supporting part of the case has a pair of supporting ribs as said mating recess, and the key-connecting part of the keyboard unit has a pair of protrusions as said mating protrusion, and 
wherein in the step of placing, the key-connecting part is placed on the supporting part of the case such that said pair of protrusions mate with said pair of supporting ribs.
Claim 10 is a method, but now incorporates limitations of the original allowable claim 4.  Claim 10, as amended, is considered non-obvious with respect to the closest related prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 18, 2022